Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 1, the claim limitation “receiving, by a channel state information (CSI) obtaining module through a service request interface, a request message sent by a service request program” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “by a channel state information (CSI) obtaining module through a service request interface” coupled with functional language “receiving… request message sent by a service request program” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the CSI obtaining module disclosed in figure 1 and par. 82 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 9, the claim limitation “a receiving unit, configured to receive, through a service request interface, a request message sent by a service request program” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a receiving unit, configured to” coupled with functional language “receive, through a service request interface, a request message sent by a service request program” 
For claim 9, the claim limitation “a processing unit, configured to extract, according to the channel listening linger time, on all to-be-listened-on channels recorded in the channel listening list, CSI from physical-layer protocol data units PPDUs sent by all target AP devices recorded in the target AP device list” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a processing unit, configured to” coupled with functional language “extract, according to the channel listening linger time, on all to-be-listened-on channels recorded in the channel listening list, CSI from physical-layer protocol data units PPDUs sent by all target AP devices recorded in the target AP device list” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the processing unit 22 disclosed in figure 10 and par. 84, 85 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 9, the claim limitation “a sending unit, configured to: when a group of CSI is collected, send the group of CSI to the service request program through the asynchronous notification interface, wherein the group of CSI is used to represent collected CSI that is carried by one PPDU” has been interpreted under 35 U.S.C. 112, 

For claim 17, the claim limitation “receiving, by a channel state information (CSI) obtaining module through a service request interface, a request message sent by a service request program” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “by a channel state information (CSI) obtaining module through a service request interface” coupled with functional language “receiving… request message sent by a service request program” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the CSI obtaining module disclosed in figure 1 and par. 82 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1, 9, 17 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
Claims 1, 3-9, 11-17, 19, 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 9, 17, CHAI (US 20140112184) teaches a network-based CSI obtaining method (fig. 9, par. 64, 76), the method comprises: 
(par. 76, receiving the measurement configuration carrying physical cell identity and CSI-RS configuration information of cells), wherein the request message comprises at least a channel listening list (par. 64, 76, CSI-RS configuration indicating the CSI-RS frequency field or channel), a channel listening linger time (par. 64, 76, CSI-RS configuration indicating period of sending the CSI-RS different for different cells), and a target access point (AP) device list (par. 76, receiving the measurement configuration carrying physical cell identity and CSI-RS configuration information of cells), the channel listening list records a to-be-listened-on frequency band and a to-be-listened-on channel corresponding to each to-be-listened-on frequency band (par. 64, 76, sending the CSI in time-frequency domain resource position), and the channel listening linger time is a time for which the CSI obtaining module listens to a signal sent by a target AP device and extracts CSI from the signal, on a single channel (par. 64, 76, determine the CSI for the RS), 
wherein the method is applied to a station (STA) device on an network (fig. 9, par. 64, 76), the STA device is provided with the CSI obtaining module and the service request program that runs on the STA device (fig. 9, par. 64, 76, 190, 251, 252, program running on UE to initiating the CSI-RS measurement based on measurement configuration), the service request program and the CSI obtaining module are capable of transmitting data to each other through the service request interface and an asynchronous notification interface (par. 64, 76, 190, 251, measurement); 
(par. 64, 76, the UE may measure the CSI-RS of the measured cell and obtain the measurement result); and 
when a group of CSI is collected, sending, by the CSI obtaining module, the group of CSI to the service request program through the asynchronous notification interface, wherein the group of CSI is used to represent collected CSI that is carried by one signal (par. 64, 76, the UE may measure the CSI-RS of the measured cell and obtain the measurement result).
	SOLOMON et al. (US 20070201566) teaches 802.11 network-based (fig. 1, par. 1, UE in 802.11 network), a station (STA) device on an 802.11 network (fig. 1, par. 1, UE in 802.11 network), and listens to a physical-layer protocol data unit PPDU and extracts CSI from the PPDU (par. 42, The beamformee node 220 may use sounding PPDU 204 or any other PPDU on its own decision to make a channel estimate, and collects the CSI of the channel. The beamformee node 220 may quantize the CSI and return the quantized CSI to beamformer node 202 using a CFB response message);
	However, the prior art of record fails to teach “when the channel listening list does not record any content, after receiving, by the CSI obtaining module through the service request interface, the request message sent by the service request program, extracting, by the CSI obtaining module, on a channel on which the STA device 

	Claims 3-8, 11-16, 19, 20 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/10/2021